DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant's amendment/response filed on 08/03/2022, which has been entered and made of record. Claims 21, 23, 30 and 38-39 have been amended. Claim 24 has been cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 08/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10950033 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29-34 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20180260793 A1) in view of Herman et al (US 20190189007 A1).
Regarding claim 21, Li discloses a  method (Li [0005], “a method”) comprising: 
determining an object model … a plurality of images to identify a plurality of components of a designated object, each of the plurality of images being captured from a respective viewpoint, each of the plurality of images being selected from a video captured by a handheld recording device as it moves through space around the designated object, each of the images corresponding with one or more of a plurality of object model components, each of the plurality of object model components representing a respective region a respective region of the designated object (Li [0005], “processing based on the one or more images to generate one or more damage detection images, wherein each damage detection image is a two-dimensional (2D) image that includes indications of areas of damage to the vehicle in the damage detection image; mapping the one or more damage detection images (a first plurality of images of an object from different viewpoints)  to a three-dimensional (3D) model of the vehicle to generate a damaged 3D model (an object model for the vehicle/object) that indicates area (model comprising areas that represent a plurality of component images of the vehicle; 3D model comprises different regions of the vehicle) of the vehicle that are damaged” [0080], “Input devices 214 are configured to receive input from a user or a surrounding environment of the user through … video feedback (reads on, each of the plurality of images being selected from a video captured by a handheld recording device as it moves through space around the designated object)”),
determining respective component condition information for one or more of the plurality of object model components based on the plurality of images, the component condition information indicating a characteristic of damage incurred by the respective object portion corresponding with the object model component  (Li [0064], “segmenting an image into portions related to the vehicle in question, determining a pose of the vehicle, detecting localized damage (determining damage condition to a localized part/component of the vehicle) in the 2D image of the vehicle, aligning the 2D image to a 3D model of the vehicle (corresponding to a part/component model of the vehicle)” [0069], “a case that the contour of the car is severely deformed due to damage (exemplary characteristic of damage incurred by an object portion)”), 
wherein the characteristic of damage includes an estimated probability of damage to the respective object portion and an estimated severity of damage to the respective object portion, wherein the characteristic of damage is converted into a heatmap visual representation that shows the estimated probability of damage to the respective object portion and the estimated severity of damage to the respective object portion (Li [0141], “the method detects straight lines on the edge maps from all the possible orientations. Then, the method calculates the probability of each orientation having a straight line … the method checks the entropy difference between template and damage car based on the probability distribution obtained from last step (the characteristic of damage includes an estimated probability of damage to the edge/respective object portion)”; Li [0151], “The “damaged” windows are themselves combined together within their outer boundaries, which can be displayed to show the location of damage within each part, as shown in FIG. 13. The fraction of damaged area can be regarded as an indicator of the severity of damage to the part (an estimated probability of an estimated severity of damage to the respective object portion).” Li [0319], “introducing the heatmap based localization, the anchor point detection task is converted into predicting a per-pixel confidence map for each individual anchor point. The prediction procedure is formulated as a per-pixel least square regression, and the model is tuned to generate heatmaps that minimize the total least square error with the ground truth. (heatmap showing that shows the estimated probability of damage and severity of damage to the respective object portion)”
; and 
storing the component condition information on a storage device (Li [0172], “The database also stored auto claim images and other pieces of information that come with a claim (storing claim data interpreted as storing component condition on a storage device)”).
Li discloses a neural network that is trained on a large number of damaged vehicles, but does not expressly disclose (highlighted neural network feature as recited)
determining an object model by applying a neural network to a plurality of images to identify a plurality of components of a designated object
However, Herman discloses (highlighted neural network feature as recited)
determining an object model by applying a neural network to a plurality of images to identify a plurality of components of a designated object
determining an object model by applying a neural network to a plurality of images to identify a plurality of components of a designated object (Herman [0027], “The damage detector 116 analyzes the images received … to generate a composite model (determining an object model) of the vehicle … To detect objects (identifying a plurality of components) … in the received images, the damage detector 116 uses feature detection techniques (e.g., … convolution neural network (applying a neural network to a plurality of images)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to utilize a neural network to determine a model of an object and to use the model to identify different components of the objects. This would have been done to generate an accurate and improvised representation of the object and its components utilizing advanced neural network learning techniques.
Regarding claim 22, Li in view of Herman discloses the method recited in claim 21, the method further comprising: 
determining aggregated object condition information based on the component condition information, the aggregated object condition information indicating damage to the object as a whole (Li [0151], “several indicators of damage within each window have been aggregated, for each vehicle part (aggregated object condition information indicating damage to the object as a whole) in the image”)..
Regarding claim 23, The method recited in claim 22, the method further comprising: 
based on the aggregated object condition information, determining a standard view of the object that includes a visual representation of damage to the object and an estimated monetary value (Li [0056], “The disclosed automatic vehicle damage assessment system is a software system that uses captured images of a damaged vehicle along with auxiliary information available from other sources to assess the damage and, optionally, to provide an appraisal of damage and estimate of repair costs. (showing monetary value)”; [0151], “FIG. 13 is a conceptual diagram (a visual representation of damage to the object) illustrating the various windows in an input image where damage is detected … several indicators of damage within each window have been aggregated, for each vehicle part (based on aggregated object condition information)”)..
Regarding claim 25, The method recited in claim 23, wherein the standard view of the object is selected from the group consisting of: 
a top-down view of the object, a multi-view representation of the object navigable in one or more directions, and a three-dimensional model of the object (Li [0164], “The 3D model then shows the damage to the vehicle in an integrated manner. The adjustor can rotate and zoom in on the 3D model as desired.”).
Regarding claim 26, Li in view of Herman discloses the method recited in claim 21, wherein determining the object model includes estimating pose information for a designated one of the plurality of images, the pose information including a location and angle of a camera with respect to the designated object for the designated image (Li [0247], “the images received can be taken from many possible angles and distances (location) with respect to the car of interest (pose information including a location and angle of the camera with respect to the designated object for the designated image).” [0248], “determine which external body parts are visible in the input image. To do so, the server first classifies the pose of the car (with respect to the camera) (estimating pose)”).
Regarding claim 29, Li in view of Herman discloses the method recited in claim 21, wherein a designated one of the plurality of object model components corresponds with a designated subset of the images and a designated portion of the object (Li [0005], “mapping the one or more damage detection images to a three-dimensional (3D) model of the vehicle to generate a damaged 3D model (an object model for the vehicle/object) that indicates area (model comprising areas that correspond to a plurality of component images of the vehicle) of the vehicle that are damaged”; [0055], “images of a damaged vehicle to determine which parts of the vehicle are damaged (designated one of the object model components corresponds with a designated subset of the images and a designated portion of the object)”), the method further comprising: 
constructing a multi-view representation of the designated portion of the object at the handheld recording device based on the designated subset of the images, the multi-view representation being navigable in one or more directions (Li fig. 28; [0164], “The 3D model then shows the damage to the vehicle in an integrated manner. The adjustor can rotate and zoom in on the 3D model as desired (multi-view representation being navigable in one or more directions).”; [0235], “a vehicle can be segmented into twenty-four (24) external body parts, as illustrated in FIG. 28 (multi-view representation).”).
Regarding claim 30, Li in view of Herman discloses the method recited in claim 21, wherein the heatmap is overlayed on a multi-view representation (Li fig. 54; [0053], “FIG. 54 illustrates a heatmap of intensity values mapped onto a visible region of a 3D model (the 3D model represents an equivalent of a multiview image showing different portions of the vehicle; also see Li 0341)”).
Regarding claim 31, Li in view of Herman discloses the method recited in claim 21, and further discloses wherein determining the component condition information comprises: 
applying a neural network to a subset of the images corresponding with the respective object model component (Li [0236], “a deep learning system (e.g., Convolutional Neural Network) is trained (aggregated neural network results computed for separate images for a component model) on a large number of images of damaged vehicles and corresponding information about damage, e.g., its extent and location on the vehicle, in order to learn to assess damage presented with input images.”).
Regarding claim 32, Li in view of Herman discloses the method recited in claim 31, wherein the neural network receives as an input depth information captured from a depth sensor at the handheld recording device (Li [0057], “machine learning technologies (neural network) … sensors … including, for instance, stereo/depth sensing modalities”; [0080], “Input devices 214 are configured to receive input from a user or a surrounding environment of the user through … video feedback (reads on a handheld recording device)”).
Regarding claim 33, Li in view of Herman discloses the method recited in claim 31, wherein determining the component condition information further comprises: 
aggregating neural network results computed for separate images corresponding with the respective object model component (Li [0236], “a deep learning system (e.g., Convolutional Neural Network) is trained (aggregated neural network results computed for separate images for a component model) on a large number of images of damaged vehicles and corresponding information about damage, e.g., its extent and location on the vehicle, in order to learn to assess damage presented with input images.”).
Regarding claim 34, Li in view of Herman discloses the method recited in claim 31, the method further comprising: 
constructing a multi-view representation of the designated object at the handheld recording device based on the plurality of images, the multi-view representation being navigable in one or more directions (Li fig. 28; [0164], “The 3D model then shows the damage to the vehicle in an integrated manner. The adjustor can rotate and zoom in on the 3D model as desired (multi-view representation being navigable in one or more directions).”; [0235], “a vehicle can be segmented into twenty-four (24) external body parts, as illustrated in FIG. 28 (multi-view representation).”).
Claim 38 recites one or more non-transitory computer readable media which corresponds to the function performed by the method of claim 21. As such, the mapping and rejection of claim 21 above is considered applicable to the one or more non-transitory computer readable media of claim 38.
Additionally, Li discloses one or more non-transitory computer readable media having instructions stored thereon for performing a method (Li [0075], “processor 202 is configured to implement functionality and/or process instructions for execution within client device 104. For example, processor 202 executes instructions stored in memory 204 or instructions stored on a storage device 208.”)
Claim 39 recites a mobile computing device which corresponds to the function performed by the method of claim 21. As such, the mapping and rejection of claim 21 above is considered applicable to the mobile computing device of claim 39.
Additionally, Li discloses mobile computing device (Li [0059], “a mobile phone is used to collect the images”).
Claim 40 recites a mobile computing device which corresponds to the function performed by the method of claim 22. As such, the mapping and rejection of claim 22 above is considered applicable to the mobile computing device of claim 40.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Herman and further view of Kim (US 20190164301 A1).
Regarding claim 27, Li in view of Herman discloses the method recited in claim 26, but does not disclose wherein determining the object model includes determining a three-dimensional skeleton of the designated object based on two-dimensional skeleton joints and the pose information.
However, Kim discloses 
determining the object model includes determining a three-dimensional skeleton of the designated object based on two-dimensional skeleton joints and the pose information (Kim [0036], “The 3D mesh model may be a model including a set of vertices (two-dimensional skeleton joints)”; [0046], “process that extracts learning data associated with pose estimation of the vehicle from the 2D learning image with the 3D mesh model fitted thereto (three-dimensional skeleton of the designated object based on pose and 2D joint/vertices)” [0081], “pose estimation model learned based on deep learning may include a neural network”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Kim to determine mesh comprising skeletal joint for a vehicle. This would have been done to generate an accurate mesh model that could be used to analyze and examine detailed components of the vehicle.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Herman and further view of Chen et al (US 9886771 B1)
Regarding claim 28, The method recited in claim 27, but does not disclose wherein the plurality of object model components are identified based at least in part on the three-dimensional skeleton of the designated object.
However, Chen discloses
the plurality of object model components are identified based at least in part on the three-dimensional skeleton of the designated object (Chen fig. 6 (three-dimensional skeleton of the designated object); col 17, l. 29, “in FIG. 6, the base object model 502 (illustrated in FIG. 6 with the triangular surface segments being slightly grayed) may include indications or outlines of various different body panels (plurality of object model components are identified) (indicated in FIG. 6 by thicker lines (based at least in part on the three-dimensional skeleton of the designated object)) associated with the automobile being modeled.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Chen to utilize a neural network learning model to determine mesh comprising skeletal joint for a vehicle. This would have been done to accurately generate a mesh model based in machine learning techniques.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Herman and further view of Kim (US 20190164301 A1).
Regarding claim 35, Li in view of Herman discloses the method recited in claim 31, and further discloses wherein the object is a vehicle (Li [0064], “a 3D model of the vehicle, and fusing the localized damage onto the 3D model”)
the plurality of object model components include each of a left vehicle door, a right vehicle door, and a windshield (Li [0196], “a vehicle is divided up into twenty-four (24) exterior parts”; [0199], “Pr3=`Front Windshield”; [0210], “Pr14=`Left Front Door`”; [0211], “Pr15=`Left Back Door`”)
but does not disclose
wherein the object model includes a three-dimensional skeleton of the vehicle
However, Kim discloses the object model includes a three-dimensional skeleton of the vehicle (Kim [0046], “process that extracts learning data associated with pose estimation of the vehicle from the 2D learning image with the 3D mesh model fitted thereto (the object model includes a three-dimensional skeleton of the vehicle)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li further with Kim to include a 3D mesh model of the damaged component. This would have been done to accurately characterize and store damage data that is versatile and easy to manipulate.
Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Herman and further view of Endras et al (US 20190012394 A1)
Regarding claim 36, Li in view of Herman discloses the method recited in claim 31, but does not disclose determining that the plurality of images exhibit a coverage level that is beneath a designated threshold; and 
providing a recording guidance instruction to capture additional image data.
However, Endras suggests
determining that the plurality of images exhibit a coverage level that is beneath a designated threshold (Endras [0037], “The captured multimedia data may be automatically analysed … following the analysis (e.g. particulars of some exterior damage or rust seen on the captured images), or additional data may be queried (querying of additional data reads on, “the plurality of images exhibit a coverage level that is beneath a designated threshold”, since the images captured damage information but not enough information, below a threshold,)”); and 
providing a recording guidance instruction to capture additional image data (Endras [0037], “This may also trigger an additional multimedia slot to be created for the user to provide further multimedia data following the analysis (e.g. ask the user to take close-up pictures or video of an area of damage, or a modified part) (providing a recording guidance instruction to capture additional image data).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li further with Endras to analyze image data and when necessary instruct a user to gather additional image data. This would have been done to reduce unnecessary information and enable a user to gather only relevant data as applicable.
Regarding claim 37, Li in view of Herman and further view of Endras discloses the method recited in claim 36, and further discloses 
wherein the plurality of images are captured at a first level of clarity or detail (Endras [0037], “The captured multimedia data may be automatically analysed (the plurality of images are captured at a first level of clarity or detail) … following the analysis (e.g. particulars of some exterior damage or rust seen on the captured images), or additional data may be queried”), and 
wherein the recording guidance instruction indicates a second level of clarity or detail (Endras [0037], “This may also trigger an additional multimedia slot to be created for the user to provide further multimedia data following the analysis (e.g. ask the user to take close-up pictures or video of an area of damage, or a modified part) (wherein the recording guidance instruction indicates a second level of clarity or detail).”).
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but are moot in view of the amendments made to the respective claims. Please see the updated rejections of the claims corresponding to the amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2616